Exhibit 10.6

[Employee]

Notice of Performance-Based Restricted Stock Unit Grant

 

Participant:    [Participant Name] Corporation:    CoreLogic, Inc. Notice:   
You have been granted the following Performance-Based Restricted Stock Units
(“Performance-Based RSUs”) in accordance with the terms of the Plan and the
Performance-Based Restricted Stock Unit Award Agreement attached hereto. Type of
Award:    Performance-Based RSUs Plan:    The CoreLogic, Inc. 2011 Performance
Incentive Plan Grant:    Date of Grant: [Grant Date]    Number of
Performance-Based RSUs: [Number of RSUs Granted] Vesting:    Subject to the
terms of the Plan and this Agreement, the vesting and payment of the
Performance-Based RSUs shall be subject to the attainment of the Performance
Measures set forth below. The vesting schedule set forth below requires the
Participant’s continued employment or service through each applicable vesting
date as a condition to the vesting of any of the Shares underlying the
Performance-Based RSUs. Except as provided in Sections 4 and 5 of this
Agreement, employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan. Performance Period:    The performance period for the
Performance-Based RSUs shall commence on January 1 and end on December 31 (the
“Performance Period”).    Performance Measures   

[Performance Measures to be inserted here]



--------------------------------------------------------------------------------

   Forfeiture    Any Shares underlying the Performance-Based RSUs that have not
become vested and payable following the end of the Performance Period shall be
immediately forfeited.    Payment    In addition to the continued employment
requirements set forth above and in Section 4 of this Agreement, in order to
receive payment of any Shares underlying the Performance-Based RSUs which have
become vested and payable based on the attainment of the Performance Measures
set forth above (but not any Shares underlying Performance-Based RSUs which
become vested and payable in connection with a change of control or other
corporate transaction as described in Section 5 of the Performance-Based
Restricted Stock Unit Award Agreement attached hereto), the Participant must
either (i) remain continuously employed through, and not have experienced a
Termination prior to, the date the Shares are paid in accordance with Section 6
of this Agreement or (ii) have experienced a Termination (as defined in Appendix
A attached hereto) due to his or her death, Disability (as defined in Appendix A
attached hereto), Normal Retirement (as defined in the Performance-Based
Restricted Stock Unit Award Agreement attached hereto) or a Termination
described in Section 5(c) prior to the date the Shares are paid in accordance
with Section 6 of this Agreement. In no event, except for vesting in connection
with a change of control or other corporate transaction as described in Section
5 of the Performance-Based Restricted Stock Unit Award Agreement attached
hereto), shall any Performance-Based RSUs be considered to have been earned
unless and until such continued employment requirement is satisfied. Any
Performance-Based RSUs which do not become payable as a result of the foregoing
payment restriction shall be immediately forfeited on the date of the
Participant’s Termination. Rejection:    If you wish to accept this
Performance-Based RSU Award, please access Fidelity NetBenefits® at
www.netbenefits.com and follow the steps outlined under the “Accept Grant” link
at any time within forty-five (45) days after the Date of Grant. If you do not
accept your grant via Fidelity NetBenefits® within forty-five (45) days after
the Date of Grant, you will have rejected this Performance-Based RSU Award.

 

 

- 2 -



--------------------------------------------------------------------------------

[Employee]

Performance-Based Restricted Stock Unit Award Agreement

This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of the Date of Grant set forth in the Notice of Performance-Based
Restricted Stock Unit Grant attached hereto (the “Grant Notice”), is made
between CoreLogic, Inc. (the “Corporation”) and the Participant set forth in the
Grant Notice. The Grant Notice is included in and made part of this Agreement.

1. Definitions.

Certain capitalized terms are defined in the Grant Notice, herein or in the
attached Appendix A. Capitalized terms used but not defined in the Grant Notice,
herein or in the attached Appendix A have the meaning assigned to such terms in
the Plan.

2. Grant of the Performance-Based RSUs.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Corporation hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of Common Stock (“Shares”) set forth in the Grant
Notice (the “Performance-Based RSUs”).

3. Dividend Equivalents.

Each Performance-Based RSU shall accrue Dividend Equivalents (as defined below)
with respect to dividends that would otherwise be paid on the Share underlying
such Performance-Based RSU during the period from the Grant Date to the earlier
of the date such Share is paid in accordance with this Agreement or the date the
Share is forfeited pursuant to the terms of this Agreement. As of any date in
this period that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant with an additional number of
Performance-Based RSUs equal to (i) the per share cash dividend paid by the
Corporation on its Common Stock on such date, multiplied by (ii) the total
number of Performance-Based RSUs subject to the award as of the related dividend
payment record date (including any Dividend Equivalents previously credited
hereunder), divided by (iii) the fair market value (as determined in accordance
with the terms of the Plan) of a share of Common Stock on the date of payment of
such dividend. Any Performance-Based RSUs credited pursuant to the foregoing
provisions of this Section 3 shall be subject to the attainment of the same
Performance Measures applicable to the original Performance-Based RSUs to which
they relate, and shall otherwise be subject to the same vesting, payment,
delivery and other terms, conditions and restrictions as the original
Performance-Based RSUs to which they relate. Any such crediting of Dividend
Equivalents shall be conclusively determined by the Administrator. No crediting
of Performance-Based RSUs shall be made pursuant to this Section 3 with respect
to any Performance-Based RSUs which, as of such record date, have either been
delivered or terminated pursuant to the Plan or this Agreement. For purposes of
this Agreement, “Dividend Equivalents” means the equivalent value (in cash or
Shares) of dividends that would otherwise be paid on the Shares subject to the
Performance-Based RSUs but that have not been issued or delivered.

4. Vesting and Payment; Termination.

The Performance-Based RSUs shall vest and become payable subject to the
attainment of the Performance Measures as set forth in the Grant Notice. Subject
to the terms of the Plan, the remaining provisions of this Section 4 and
Section 5(b), all Performance-Based RSUs which have not become vested and
payable prior to the date of the Participant’s Termination shall be immediately
forfeited. Notwithstanding the foregoing to the contrary, in the event of the
Participant’s Termination due to his or her death, Disability or, except as
provided in Section 5(b), Normal Retirement, in each case during the Performance
Period and prior to the Shares underlying the Performance-Based RSUs becoming
vested and payable, then the Shares underlying the Performance-Based RSUs shall
remain outstanding and shall be eligible to become vested and payable on a
prorated basis such that the number of such Shares that shall become vested and
payable as of the conclusion of the Performance Period shall equal (i) the
number of such Shares that would have vested as of the conclusion of the
Performance Period based on the attainment of the Performance Measures set forth
in the Grant Notice or in

 

- 3 -



--------------------------------------------------------------------------------

connection with a change of control or other corporate transaction as provided
in Section 5(a) (assuming no termination of employment had occurred), multiplied
by (ii) a fraction, the numerator of which shall be the number of whole months
during the Performance Period the Participant was employed by the Corporation or
one of its Affiliates (as defined in Appendix A attached hereto), and the
denominator of which shall be the number of whole months in the Performance
Period (provided that the Administrator may, in its sole discretion, provide for
vesting of the full number of Shares determined under the foregoing clause (i)).
Any such Shares that become vested and payable shall be paid (together with
Shares comprising all accrued Dividend Equivalents with respect to such Shares)
to the Participant at the same time as specified in Section 5 or Section 6, as
applicable. Any such Shares that have not become vested and payable following
the end of the Performance Period set forth in the Grant Notice shall be
immediately forfeited. The vesting and payment provided for in this Section 4(a)
in connection with a Termination due to the Participant’s Disability or Normal
Retirement is subject to the condition that the Participant shall have signed a
separation agreement in the form established by the Corporation within 21 days
(or such longer period of time required by applicable law) following his or her
Termination and such separation agreement is not subsequently revoked.

For purposes of this Agreement, “Normal Retirement” means Termination of the
Participant, other than for Cause (as defined in Appendix A attached hereto),
after the Participant has reached 62 years of age.

5. Change in Control.

(a) In the event of a corporate transaction described in 7.2 of the Plan (which
generally includes transactions that the Corporation does not survive or does
not survive as a public company in respect of its Common Stock) in which the
Administrator does not make a provision for the substitution, assumption,
exchange or other continuation or settlement of the Performance-Based RSUs or
(unless the Administrator has provided for the termination of the award) the
award would otherwise not continue in accordance with its terms in the
circumstances, the Performance Period shall be shortened so that such period
terminates prior to such transaction as determined by the Administrator (any
such shortened Performance Period, the “Shortened Performance Period”). The
Participant shall be entitled to vesting of the number of Shares subject to the
Performance-Based RSUs (or the equivalent fair market value thereof, as
determined by the Administrator, in cash) equal to the greater of (a) 100% of
the total number of Performance-Based RSUs set forth in the Grant Notice or
(b) the number of Performance RSUs that would have vested in accordance with the
terms hereof based on the Corporation’s actual performance for the Shortened
Performance Period as determined using the Performance Measures set forth in the
Grant Notice (assuming that such performance levels had been achieved for the
entire Performance Period). Notwithstanding anything to the contrary in the Plan
or this Agreement, any Shares underlying the Performance-Based RSUs that become
vested and payable in connection with the transaction as described above shall
be paid (together with any Shares comprising all accrued Dividend Equivalents
with respect to such Shares) to the Participant as soon as practicable, but in
no event later than 74 days following the date of such transaction. Any Shares
underlying Performance-Based RSUs that have been forfeited prior to the date of
the transaction as described above shall not be eligible to become vested or
payable in connection with any such transaction.

(b) In the event the Participant is Terminated by the Corporation or an
Affiliate (including any successor to such entity) without Cause upon or at any
time following a Change in Control and prior to the payment or other forfeiture
of the Performance-Based RSUs, then the Shares underlying the Performance-Based
RSUs shall remain outstanding such that the number of such Shares that shall
become vested and payable as of the conclusion of the Performance Period shall
equal the greater of (a) 100% of the total number of Performance-Based RSUs set
forth in the Grant Notice or (b) the number of Performance RSUs that would have
vested in accordance with the terms hereof based on the Corporation’s actual
performance for the Performance Period as determined using the Performance
Measures set forth in the Grant Notice (assuming no termination of employment
had occurred). In the event that the Participant would otherwise be entitled to
accelerated vesting of the Performance-Based RSUs in connection with his or her
Termination under both Section 4 and this Section 5(b), the provisions of this
Section 5(b) will apply, and the Participant will not be entitled to any
accelerated vesting under Section 4 with respect to such Termination. Any Shares
underlying the Performance-Based RSUs that become vested and payable pursuant to
this Section 5(b) shall be paid (together with any Shares comprising all accrued

 

- 4 -



--------------------------------------------------------------------------------

Dividend Equivalents with respect to such Shares) as provided in Section 6. Any
Shares underlying Performance-Based RSUs that have been forfeited prior to the
date of the Termination without Cause as described above shall not be eligible
to become vested or payable in connection with any such Termination. The vesting
and payment provided for in this Section 5(b) in connection with the
Participant’s Termination without Cause is subject to the condition that the
Participant shall have signed a separation agreement in the form established by
the Corporation within 21 days (or such longer period of time required by
applicable law) following his or her Termination and such separation agreement
is not subsequently revoked.

6. Payment of Shares.

Except as otherwise provided herein, the Shares underlying the Performance-Based
RSUs which have become vested and payable based on the attainment of the
Performance Measures set forth in the Grant Notice, together with Shares
comprising all accrued Dividend Equivalents with respect to such Shares, shall
be paid by the Corporation to the Participant as soon as reasonably practicable,
but in no event later than 74 days, following the end of the Performance Period
set forth in the Grant Notice. Any Shares underlying the Performance-Based RSUs
that have not become vested and payable following the end of the Performance
Period shall be forfeited as of the last day of the Performance Period. The
Participant shall have no rights to receive payment of any Shares, whether
pursuant to this Section 6 or any other provision of this Agreement, with
respect to Performance-Based RSUs that have been forfeited or cancelled, or for
which Shares have previously been delivered. No fractional Shares shall be paid
pursuant to this Section 6 or any other provision of this Agreement, and the
Shares otherwise payable shall be rounded down to the nearest whole number of
Shares.

7. No Ownership Rights Prior to Issuance of Shares.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Performance-Based RSUs, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a stockholder with respect to any such Shares, until and after
such Shares have been actually issued to the Participant and transferred on the
books and records of the Corporation or its agent in accordance with the terms
of the Plan and this Agreement.

8. Detrimental Activity.

(a) Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the delivery of Shares with respect to the
Performance-Based RSUs, the Participant engages in Detrimental Activity (as
defined below), such Performance-Based RSUs shall be cancelled and rescinded
without any payment or consideration therefor. The determination of whether the
Participant has engaged in Detrimental Activity shall be made by the
Administrator in its good faith discretion, and the payment of Shares with
respect to the Performance-Based RSUs shall be suspended pending resolution to
the Administrator’s satisfaction of any investigation of the matter.

(b) For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s employment with the
Corporation and/or its Subsidiaries, Affiliates and predecessors in interest
relating to the business affairs of the Corporation or any such Subsidiaries,
Affiliates or predecessors in interest, in breach of the Participant’s express
or implied undertaking to keep such information confidential; (ii) directly or
indirectly persuading or attempting to persuade, by any means, any employee of
the Corporation or any of its Subsidiaries or Affiliates to breach any of the
terms of his or her employment with Corporation, its Subsidiaries or its
Affiliates; (iii) directly or indirectly making any statement that is, or could
be, disparaging of the Corporation or any of its Subsidiaries or Affiliates, or
any of their respective employees (except to the extent necessary to respond
truthfully to any inquiry from applicable regulatory authorities or to provide
information pursuant to legal process); (iv) directly or indirectly engaging in
any illegal, unethical or otherwise wrongful activity that is, or could be,
substantially injurious to the financial condition, reputation or goodwill of
the Corporation or any of its Subsidiaries or Affiliates; or (v) directly or
indirectly engaging in an act of misconduct such as, embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Corporation or any of its
Subsidiaries or Affiliates, breach of fiduciary duty or disregard or violation
of rules, policies or procedures of the Corporation or any of its Subsidiaries
or Affiliates, an unauthorized disclosure of any trade secret or confidential

 

- 5 -



--------------------------------------------------------------------------------

information of the Corporation or any of its Subsidiaries or Affiliates, any
conduct constituting unfair competition, or inducing any customer to breach a
contract with the Corporation or any of its Subsidiaries or Affiliates, in each
case as determined by the Administrator in its good faith discretion.

9. No Right to Continued Employment.

None of the Performance-Based RSUs nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employ of the Corporation or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Corporation or any Subsidiary or any
Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment at any time for any reason. For the avoidance of doubt,
this Section 9 is not intended to amend or modify any other agreement, including
any employment agreement, that may be in existence between the Participant and
the Corporation or any Subsidiary or Affiliate.

10. The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Administrator. In the event of any conflict between the provisions of the Plan
and this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 4, Section 5 and Section 6 of this Agreement shall control over any
conflicting payment provisions of the Plan. The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at www.netbenefits.com
under Plan Information and Documents. A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Corporation at CoreLogic, Inc., 4 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Corporation may from time to time specify.

11. Compliance with Laws and Regulations.

(a) The Performance-Based RSUs and the obligation of the Corporation to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Administrator shall, in its discretion,
determine to be necessary or applicable. Moreover, the Corporation shall not
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Corporation determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Corporation shall not be
required to deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Corporation.

(b) It is intended that the Shares received in respect of the Performance-Based
RSUs shall have been registered under the Securities Act. If the Participant is
an “affiliate” of the Corporation, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Corporation may bear a legend setting forth such
restrictions on the disposition or transfer of the Shares as the Corporation
deems appropriate to comply with Federal and state securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Corporation pursuant to this Agreement, an
agreement (in such form as the Corporation may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment

 

- 6 -



--------------------------------------------------------------------------------

only and not with a view to the resale or distribution thereof, and represents
and agrees that any subsequent offer for sale or distribution of any kind of
such Shares shall be made only pursuant to either (i) a registration statement
on an appropriate form under the Securities Act, which registration statement
has become effective and is current with regard to the Shares being offered or
sold, or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Corporation, from counsel for or approved
by the Corporation, as to the applicability of such exemption thereto.

12. Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Corporation may from time to time specify. All notices to the Participant
shall be addressed to the Participant at the Participant’s address in the
Corporation’s records.

13. Severability.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

14. Other Plans.

The Participant acknowledges that any income derived from the Performance-Based
RSUs shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the
Corporation or any Subsidiary or Affiliate. Performance-Based RSUs and Dividend
Equivalents shall not be deemed to be “Covered Compensation” under any other
benefit plan of the Corporation.

15. Adjustments.

The Performance-Based RSUs and the Shares underlying the Performance-Based RSUs
shall be subject to adjustment and conversion pursuant to the terms of
Section 7.1 of the Plan.

16. Tax Withholding.

Any payment or delivery of Shares pursuant to this Agreement shall be subject to
the Corporation’s rights to withhold applicable Federal, state, local and
non-United States taxes in accordance with Section 8.5 of the Plan.

17. Section 409A.

The provisions of this Agreement shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder.

18. Clawback.

The Performance-Based RSUs are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Performance-Based
RSUs or any Shares or other cash or property received with respect to the
Performance-Based RSUs (including any value received from a disposition of the
Shares acquired upon payment of the Performance-Based RSUs).

 

- 7 -



--------------------------------------------------------------------------------

CORELOGIC, INC. By:                             
                                                                           Name:
[Anand Nallathambi]       Title: [Chief Executive Officer] Date: [Grant Date]

Acknowledged and agreed as of the Date of Grant:

 

Printed Name:    [Participant Name] Date:    [Acceptance Date]

[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX A

Certain Definitions

“Affiliate” means any entity other than the Corporation and any Subsidiary that
is affiliated with the Corporation through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Administrator.

“Cause” has the same meaning as in the Participant’s employment agreement with
the Corporation, a Subsidiary or an Affiliate (if any) as in effect at the time
of the Participant’s Termination, or if the Participant is not a party to such
an employment agreement (or is not a party to such an employment agreement that
contains a definition of “cause”), “Cause” means: (i) embezzlement, theft or
misappropriation by the Participant of any property of any of the Corporation or
its Affiliates; (ii) the Participant’s breach of any fiduciary duty to the
Corporation or its Affiliates; (iii) the Participant’s failure or refusal to
comply with laws or regulations applicable to the Corporation or its Affiliates
and their businesses or the policies of the Corporation and its Affiliates
governing the conduct of its employees or directors; (iv) the Participant’s
gross incompetence in the performance of the Participant’s job duties;
(v) commission by the Participant of a felony or of any crime involving moral
turpitude, fraud or misrepresentation; (vi) the failure of the Participant to
perform duties consistent with a commercially reasonable standard of care;
(vii) the Participant’s failure or refusal to perform the Participant’s job
duties or to perform specific directives of the Participant’s supervisor or
designee, or the senior officers or Board of Directors of the Corporation; or
(viii) any gross negligence or willful misconduct of the Participant resulting
in loss to the Corporation or its Affiliates, or damage to the reputation of the
Corporation or its Affiliates.

“Change in Control” means the happening of any of the following after the date
hereof:

 

  (a) The consummation of a merger or consolidation of the Corporation with or
into another entity or any other corporate reorganization, if fifty percent
(50%) or more of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation, or
other reorganization is owned by persons who were not shareholders of the
Corporation immediately prior to such merger, consolidation, or other
reorganization.

 

  (b) The sale, transfer, or other disposition of all or substantially all of
the Corporation’s assets or the complete liquidation or dissolution of the
Corporation.

 

  (c) A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who are
directors of the Corporation immediately following the consummation of the
transactions contemplated by the Separation and Distribution Agreement by and
between the Corporation and the First American Financial Corporation dated
June 1, 2010 (the “Separation Agreement”). “Incumbent Directors” shall also
include directors who are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination, but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Corporation.

 

  (d)

Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Corporation representing
at least thirty percent (30%) of the total voting power of the Corporation’s
then outstanding voting securities. For purposes of this paragraph, the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or of a Subsidiary of the Corporation; (ii) so long as a person does not
thereafter increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
whose beneficial ownership of the total voting power represented by the

 

- 9 -



--------------------------------------------------------------------------------

 

Corporation’s then outstanding voting securities increases to thirty percent
(30%) or more as a result of the acquisition of voting securities of the
Corporation by the Corporation which reduces the number of such voting
securities then outstanding; or (iii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
that acquires directly from the Corporation securities of the Corporation
representing at least thirty percent (30%) of the total voting power represented
by the Corporation’s then outstanding voting securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

For the avoidance of doubt, the consummation of any or all of the transactions
in the Separation Agreement is not considered a Change in Control for purposes
of this Agreement.

“Disability” means the inability to engage in any substantial gainful occupation
to which the relevant individual is suited by education, training or experience,
by reason of any medically determinable physical or mental impairment, which
condition can be expected to result in death or continues for a continuous
period of not less than twelve (12) months.

“Termination” means the time when the Participant ceases the performance of
services for the Corporation, any Affiliate or Subsidiary, as applicable, for
any reason, with or without Cause, including a Termination by resignation,
discharge, retirement, death or Disability, but excluding (a) a Termination
where there is a simultaneous reemployment or continuing employment of the
Participant by the Corporation, any Affiliate or Subsidiary, (b) at the
discretion of the Administrator, a Termination that results in a temporary
severance, and (c) at the discretion of the Administrator, a Termination of an
employee of the Corporation that is immediately followed by the Participant’s
service as a non-employee director of the Board. Notwithstanding any other
provisions of the Plan or this Agreement to the contrary, a Termination shall
not be deemed to have occurred for purposes of any provision the Plan or this
Agreement providing for payment or distribution with respect to an award
constituting deferred compensation subject to Code Section 409A upon or
following a termination of employment or services unless such termination is
also a “separation from service” within the meaning of Section 409A of the Code.

 

- 10 -